DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 5-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UNGARI (US 2010/0041333).
	Regarding claim 1, UNGARI discloses an electronic device (110, Fig. 1; 300, Fig. 3) comprising: 
 	a wireless power receiver (340, Fig. 3) configured to receive power wirelessly from an external device (100, Figs. 1 and 3; ¶ 0019, 0025); 
 	a communicator (360, Fig. 3) configured to transmit data to the external device (360, Fig. 3; ¶ 0026); and 
 	a processor (310, Fig. 3) configured to: 
 	identify data to be transmitted to the external device (¶ 0032-0033, 0036-0037, 0046), and 
 	in response to receiving the power (¶ 0032: charging is performed automatically), which completely charges the electronic device, from the external device through the wireless power receiver (¶ 0014: communication occurs during charging), control the communicator to automatically initiate data transmission of the identified data to the external device (¶ 0034-0035: the charging station may detect the electronic device based on the transmission of power, and then the data transmission occurs after the electronic device is detected, wherein the data transmission includes identification information; ¶ 0032-0037, 0046).
 	Regarding claim 2, UNGARI discloses the processor controls the communicator to transmit data to the external device using a signal output from the wireless power receiver (¶ 0014: communication occurs during charging).
 	Regarding claim 5, UNGARI discloses a display, wherein the data to be transmitted to the external device is selected by a user through the display (¶ 0040).
 	Regarding claim 6, UNGARI discloses the data includes security information (¶ 0048).
	Regarding claim 7, UNGARI discloses an electronic device (110, Fig. 1; 300, Fig. 3) comprising: 
 	a display (315, Fig. 3); 
 	a communicator (360, Fig. 3) configured to perform a communication with an Internet of Things (IoT) device (360, Fig. 3; 800, Fig. 8; ¶ 0026); 
 	a wireless power receiver (340, Fig. 3) configured to receive power wirelessly (¶ 0019, 0025); and 
 	a processor (310, Fig. 3) configured to: 
 	in response to power being received from the wireless power receiver (¶ 0014: communication occurs during charging; ¶ 0032: charging is performed automatically), identify a location of a user based on first data received from an IoT device (e.g., identify location based on interaction with station 100, Figs. 1 and 3 as described in ¶ 0041-0045 & 0050; e.g., identify user is at home based on communications with proximate device for rerouting calls as described in ¶ 0051; identify location based on electronic messaging device as described in ¶ 0051), and 
 	control the communicator to transmit second data to the IoT device disposed near the location of the user (¶ 0032-0033, 0036-0037, 0044, 0046, 0050-0051).
 	Regarding claim 8, UNGARI discloses a location of the IoT device is identified based on a signal received from the IoT device (¶ 0041-0045, 0050-0051).
 	Regarding claim 9, UNGARI discloses the first data is generated based on a movement of a user (¶ 0041-0045, 0050-0051).
 	Regarding claim 10, UNGARI discloses the second data is a message received from outside the electronic device (¶ 0037: remote data; ¶ 0044: data from “other party”).
 	Regarding claim 11, UNGARI discloses the processor controls the display to display the second data on the display in response to power not being received in the wireless power receiver (¶ 0014, 0019: e.g., when not charging).
 	Regarding claim 12, UNGARI discloses a data transmitting method of an electronic device (abstract, ¶ 0012, 0013), the method comprising: 
 	selecting data to be transmitted to an external device (100, Figs. 1 and 3) according to a user input (¶ 0041-0045 & 0050); 
 	receiving power, which completely charges the electronic device, wirelessly from the external device (¶ 0019, 0025); and 
 	in response to receiving the power (¶ 0032: charging is performed automatically), which completely charges the electronic device, automatically initiating data transmission of the selected data to the external device (¶ 0034-0035: the charging station may detect the electronic device based on the transmission of power, and then the data transmission occurs after the electronic device is detected, wherein the data transmission includes identification information; ¶ 0032-0037, 0046) as the power is received wirelessly (¶ 0014: communication occurs during charging).
 	Regarding claim 13, UNGARI discloses receiving a request to provide security information stored in the electronic device from the external device, and transmitting the security information to the external device (¶ 0048).
 	Regarding claim 14, UNGARI discloses a method comprising: 
 	receiving first data from an internet of things (IoT) device (¶ 0041-0045, 0050-0051): 
 	receiving power wirelessly (¶ 0019, 0025); 
 	in response to the power being wirelessly received (¶ 0014: communication occurs during charging), identifying a location of a user based on the first data (e.g., identify location based on interaction with station 100, Figs. 1 and 3 as described in ¶ 0041-0045 & 0050; e.g., identify user is at home based on communications with proximate device for rerouting calls as described in ¶ 0051; identify location based on electronic messaging device as described in ¶ 0051), and 
 	transmitting second data to the IoT device near the identified location of the user (¶ 0032-0033, 0036-0037, 0044, 0046, 0050-0051).
 	Regarding claim 15, UNGARI discloses a location of the IoT device is identified based on a signal received from the IoT device (¶ 0041-0045, 0050-0051).
 	Regarding claim 16, UNGARI discloses the processor is further configured to control the communicator to transmit data to a wireless charger (¶ 0032-0033, 0036-0037, 0046). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over UNGARI as applied to claims 1, 2, and 5-16 above, and further in view of HAARTSEN (US 2013/0044793).
 	Regarding claim 3, UNGARI discloses the electronic device as applied to claim 1 but fails to disclose the communicator transmits data using a TransferJet method. HAARTSEN discloses the communicator transmits data using a TransferJet method (¶ 0037). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the TransferJet communication in order to enable fast data transfer with very low-intensity radio waves (HAARTSEN, ¶ 0037).
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
 	In response to arguments regarding independent claims 1 and 12 that primary reference UNGARI does not disclose the amended limitation of automatically initiating data transmission, it is respectfully submitted that UNGARI discloses the charging commences automatically, and the data transmission occurs after the charging as described in the rejection. Applicant has not specifically commented on the relevant portions of UNGARI (¶ 0032-0037) relied upon in the rejection to show this limitation. In response to arguments regarding independent claims 7 and 14, UNGARI discloses automatically charging the electronic device, and transmitting data after the automatic charging is detected, wherein the location is determined after data transmission as described in the rejection. Applicant has not specifically commented on or argued against the relevant portions of UNGARI relied upon in the rejection. Therefore, UNGARI teaches automatically initiating data transmission and identifying a location of a user in response to power being received within the broadest reasonable interpretation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        October 12, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 12, 2022